Citation Nr: 0716817	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder.


WITNESSES AT HEARING ON APPEAL

Veteran, J.S.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from February 1989 
and February 1993.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  Under the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to assist the veteran in obtaining 
evidence needed to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  VA's duty to assist includes obtaining the 
veteran's service medical records and obtaining private 
medical records upon notification of their existence by the 
veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty 
to assist also includes providing the veteran an examination 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

First, remand is required so that VA may attempt to obtain 
additional service medical records.  Although the RO 
attempted to obtain the veteran's service medical records 
from the National Personnel Records Center (NPRC), the NPRC 
responded that it did not have possession of the records.  
The RO did not attempt to obtain the service medical records 
from any other potential source.  In addition, at the 
February 2007 Board hearing, the veteran stated that during 
service, he received mental health counseling while onboard 
the U.S.S. MOBILE.  The veteran's service medical records are 
not of file.  38 C.F.R. § 3.159(c)(2) (holding that VA must 
make as many requests as necessary to obtain relevant records 
from a federal department or agency). 

Second, remand is required so that VA may attempt to obtain 
private medical records regarding the veteran's psychiatric 
disorder.  At the February 2007 Board hearing, the veteran 
testified that his family physician, Dr. L., located in 
Westerville, Ohio, had diagnosed PTSD.  Additionally, the 
veteran testified that while employed at Worthington Steel he 
was diagnosed with PTSD from the physician at Worthington 
Steel Medical Center.  These medical records are not of file.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Third, at the February 2007 Board hearing, the veteran 
clarified that he was seeking entitlement to service 
connection for a psychiatric disorder, to include PTSD.  
Although a VA PTSD examination was provided, it did not 
address whether there was a nexus between the veteran's 
currently diagnosed psychiatric disorders and active military 
service.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous examination of the 
veteran).  A more comprehensive psychiatric examination must 
be conducted.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), regarding the veteran's 
claim of entitlement to service connection 
for a psychiatric disorder, to include 
PTSD.  The RO must contact the veteran and 
afford him the opportunity to provide 
contact information for Dr. L., his family 
physician, and Worthington Steel.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from Dr. L. and Worthington Steel.  All 
information obtained must be made part of 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must also attempt to obtain the 
veteran's service medical records, to 
include any records of mental health 
counseling received while onboard the 
U.S.S. MOBILE.  The RO must contact NPRC, 
as well as any other potential sources, to 
include the following records 
depositories:  Headquarters, United States 
Marine Corps, Personnel Management Support 
Branch (Code MMSB10), Quantico, Virginia 
22134-5030; Marine Corp Reserve Support 
Command (Code MMI), 15303 Andrews Road, 
Kansas City, MO 64147-1207; and VA Records 
Management Center, P.O. Box 5020, St. 
Louis, MO, 63115-5020.  The RO must 
request a search for the veteran's entire 
service medical records file and for 
medical records of treatment, to 
specifically include mental health 
counseling, during the veteran's time 
onboard the U.S.S. MOBILE (September 20, 
1990-October 1, 1990 and December 1, 1990 
to August 27, 1991).  The RO must take all 
other appropriate measures to determine if 
there are any alternative records of 
inservice treatment available.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  After the above development has been 
conducted, the RO must afford the veteran 
a comprehensive examination conducted by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
found, to include PTSD.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must review all the evidence of 
record.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The examination report must 
include a detailed account of all 
pathology found to be present.  After a 
review of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether the 
veteran currently has any psychiatric 
disorders, to specifically include PTSD.  

If a psychiatric disorder is diagnosed, 
the examiner must provide an opinion as to 
whether the currently diagnosed 
psychiatric disorder is related to the 
veteran's active military service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The report prepared must be 
typed.


4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

